DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 10-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US PGPub 2017/0187082, cited on the IDS dated 08/19/2020), as applied to Claim 1 above, and further in view of Kume (JP 2012-160347, see also Global Dossier machine generated English translation provided with the Office Action dated 05/25/2021) and Jeong et al. (US PGPub 2013/0230759).
Regarding Claim 10, Zhao discloses in Figs. 3-6 a battery (300) ([0110]) comprising:
a plurality of cells (303) arranged in a stack ([0110]);
a plurality of first thermally conductive components (320) arranged on a surface of each cell (303) ([0111]);
a second thermally conductive component (310) constituting a portion of a surface of the battery (300) ([0111], wherein the second thermally conductive component 310 functions as a housing of the battery 300 and therefore constitutes a portion of a surface of the battery 300), and each of the plurality of first thermally conductive components (320) contacting the second thermally conductive component (310) ([0111]).
Zhao further discloses wherein the battery (300) may be utilized in an electric vehicle ([0003]).
However, Zhao does not disclose a battery pack, comprising the plurality of batteries and a third thermally conductive component, wherein the third thermally conductive member contacts the second thermally conductive component; the third thermally conductive component comprises a first side surface extending in a width direction of the battery pack and 
Kume teaches in Figs. 1-2 a battery pack (100) comprising a plurality of batteries (10) and a third thermally conductive component (72), each battery (10) comprising a plurality of cells (1) arranged in a stack (5) ([0019]-[0020]) in order to produce a battery pack (100) that achieves a high output so that it may be utilized in an electric vehicle ([0001]-[0002]).
It would have been obvious to one of ordinary skill to utilize a plurality of batteries of Zhao in a battery pack, as taught by Kume, in order to produce a battery pack that achieves a high output, wherein the skilled artisan would have reasonable expectation that such can successfully be utilized in an electric vehicle, as desired by Zhao. 
Kume further teaches in Figs. 1-2 wherein the third thermally conductive component (72) houses the plurality of batteries (10) ([0019]-[0020]), wherein the third thermally conductive component (72) is U-shaped (Fig. 2).
The Examiner notes that Zhao discloses wherein the second thermally conductive component (310) houses the plurality of cells (303) ([0111]). Specifically, Zhao discloses in Figs. 4-5 wherein the second thermally conductive component (310) is U-shaped ([0113]), wherein the second thermally conductive component (310) contacts the first thermally conductive components (320) arranged on a surface of each cell (303) (Figs. 3-6, [0111]) in order to control the temperature rise in the battery (300) and achieve uniform temperature distribution among the cells (303) of the battery (300), thereby improving the lifespan of the battery (300) ([0010], [0013]-[0014]).

It would have been obvious to one of ordinary skill in the art to utilize a third component, as taught by Kume, in order to house the plurality of batteries so as to form the battery pack, wherein the third component is formed to have the same structure as the second component of Zhao, wherein the third thermally conductive component is U-shaped such that it contacts the second thermally conductive component and comprises a first side surface extending in a width direction of the battery pack and a second side surface extending in a thickness direction of the battery pack, the second side surface is in contact with the second thermally conductive component, wherein the skilled artisan would have reasonable expectation that such would successfully house the plurality of batteries while controlling of the temperature rise in the battery pack and achieving uniform temperature distribution among the batteries of the battery pack, thereby improving the lifespan of the battery pack, as desired by Zhao. 
Modified Zhao further discloses a desire to improve the lifespan of the battery pack comprising the plurality of batteries (300 of Zhao) ([0010], [0013]-[0014] of Zhao).
Specifically, modified Zhao discloses wherein the second thermally conductive component (310 of Zhao) is heat conducting in order to conduct heat generated by the plurality of cells (303 of Zhao) ([0111] of Zhao) and therefore modified Zhao discloses a desire to cool plurality of cells (303 of Zhao) in the plurality of batteries (300 of Zhao).

Jeong teaches a battery pack having improved safety ([0001]). Specifically, Jeong teaches in Figs. 3 and 5 a battery pack (500) comprising a plurality of batteries (400) comprising a plurality of cells (100), wherein a member (233) is disposed on a first battery of the plurality of batteries (400) in order to allow for a coolant to flow, thereby further improving cooling efficiency ([0045]).
It would have been obvious to one of ordinary skill in the art to utilize a member on a first battery of the plurality of batteries of modified Zhao, as taught by Jeong, such that a member disposed between the first side surface and a first battery of the plurality of batteries of modified Zhao, wherein the first battery is the closest to the side surface of modified Zhao, in order to allow for a coolant to flow, thereby further improving cooling efficiency, as desired by modified Zhao, wherein the skilled artisan would have reasonable expectation that improving the cooling efficiency of the battery pack will improve the lifespan of the battery pack, as further desired by modified Zhao.
Regarding Claim 11, modified Zhao discloses all of the limitations as set forth above. While modified Zhao discloses wherein the thermally conductive component ([0010], [0013]-[0014] of Zhao, see corresponding 72 of Kume) contacts the second thermally conductive component (310 of Zhao) (Figs. 3-6, [0010], [0013]-[0014] of Zhao), modified Zhao does not disclose a second thermally conductive adhesive arranged between the third thermally conductive component and the second thermally conductive component.

It would have been obvious to one of ordinary skill in the art to further utilize a thermally conductive adhesive, as disclosed by modified Zhao, between the third thermally conductive component and the second thermally conductive component of modified Zhao in order to further improve heat dissipation efficiency, as desired by modified Zhao. 
Regarding Claim 12, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein the plurality of batteries (300 of Zhao) are stacked in the thickness direction of the battery (300 of Zhao) (Fig. 2, [0019]-[0020] of Kume).
Regarding Claim 13, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses wherein the third thermally conductive component is U-shaped ([0010], [0013]-[0014] of Zhao, see corresponding 72 of Kume), and the third thermally conductive component (constitutes at least a portion of a first side surface, a second side surface, and at least a portion of a third side surface of the battery pack (100 of Kume), wherein the first side surface, the second side surface, and the third side surface are sequentially connected to each other ([0010], [0013]-[0014] of Zhao, see corresponding 72 of Kume).
Regarding Claim 14, modified Zhao discloses all of the limitations as set forth above. Modified Zhao discloses a battery pack (100 of Kume) comprising a plurality of batteries (300 of Zhao) comprising a plurality of cells (303 of Zhao) ([0019]-[0020] of Kume, [0110] of Zhao).
However, modified Zhao does not disclose a second buffer sheet located between two of the plurality of batteries.

It would have been obvious to one of ordinary skill in the art to utilize a buffer sheet between adjacent two of the plurality of cells of modified Zhao, as further disclosed by modified Zhao in the teachings of Jeong, in order to buffer volume change of the cells caused by repetitive expansion and contraction change of the cells during charge and discharge of the cells and increase frictional force between the cells in the battery to restrain movement of the cells, thereby improving the safety of the battery.
The Examiner notes that in a battery comprising a plurality of cells, volume change caused by repetitive expansion and contraction change of the cells during charge and discharge of the cells may consequently cause volume change of the battery.
Thus, it would have been obvious to one of ordinary skill in the art to utilize a second buffer sheet located between adjacent two of the plurality of batteries of modified Zhao in addition to the buffer sheet between adjacent two of the plurality of cells of modified Zhao, in order to buffer volume change of the batteries caused by repetitive expansion and contraction change of the cells during charge and discharge of the cells and increase frictional force 
Regarding Claim 15, modified Zhao discloses all of the limitations as set forth above. Modified Zhao discloses wherein the battery pack (100 of Kume) achieves a high output so that it may be utilized in an electric vehicle ([0001]-[0002] of Kume).
Modified Zhao further discloses wherein the plurality of batteries (300 of Zhao, corresponding to 10 of Kume) is divided into a first battery and a second battery, and the first battery is at a side within the battery pack (100 of Kume) (Fig. 2 of Kume, see the top row of battery cells 1 corresponding to a first battery and the bottom row of battery cells 1 corresponding to a second battery);
the first battery comprises a plurality of first cells (303 of Zhao, corresponding to 1 of Kume) and the second battery comprises a plurality of second cells (303 of Zhao, corresponding to 1 of Kume) (Fig. 2 of Kume).
However, modified Zhao does not disclose wherein the number of the plurality of first cells is different from the number of the plurality of second cells. 
The Examiner notes that modified Zhao discloses wherein the battery pack (100 of Kume) achieves a high output so that it may be utilized in an electric vehicle ([0001]-[0002] of Kume, [0003 of Zhao) and therefore the number of batteries and further the number of the plurality of cells in each of the batteries a design choice. 
It would have been obvious to one of ordinary skill in the art to optimize the number of the plurality of first cells and the plurality of second cells of modified Zhao based on the desired 
Regarding Claim 16, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses in Figs. 4-5 of Zhao wherein the second thermally conductive component (310 of Zhao) is U-shaped ([0113] of Zhao), the second thermally conductive component (310 of Zhao) constitutes at least a portion (see first side plate 313 of Zhao), of a first surface, a second surface (see 312 of Zhao), and at least a portion (see second side plate 313) of a third surface of the battery (300 of Zhao), and the first surface, the second surface, and the third surface are sequentially connected to each other (Fig. 5, [0113] of Zhao).
Regarding Claim 19, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses in Figs. 4-6 of Zhao wherein at least one of the plurality of first thermally conductive components (320 of Zhao) is U-shaped ([0120] of Zhao) and located at at least a portion (see first side abutting plate 323 of Zhao) of the first surface, the second surface (see 321 of Zhao), and at least a portion (see second side abutting plate 323 of Zhao) of the third surface of the respective cell (303 of Zhao) ([0120]-[0121] of Zhao), the first surface, second surface, and third surface of the cell (303 of Zhao) are sequentially connected to each other (Figs. 4-5, [0110], [0120]-[0121] of Zhao).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US PGPub 2017/0187082, cited on the IDS dated 08/19/2020) in view of Kume (JP 2012-160347, , as applied to Claim 19 above, and further in view of Damsohn et al. (DE 10-2008-016936, cited on the IDS dated 08/19/2020, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 20, modified Zhao discloses all of the limitations as set forth above. Modified Zhao further discloses a desire to control the temperature rise in the battery (300 of Zhao) and achieve uniform temperature distribution among the cells (303 of Zhao) of the battery (300 of Zhao) in order to improve the lifespan of the battery (300 of Zhao) ([0010], [0013]-[0014] of Zhao).
While modified Zhao discloses in Fig. 4 of Zhao a plurality of thermally conductive components (320 of Zhao) ([0111] of Zhao), modified Zhao does not disclose wherein two of the plurality of first thermally conductive components are respectively arranged on surfaces of adjacent two of the plurality of cells, and the two of the plurality of first thermally conductive components are arranged opposed to each other and are snapped together.
Damsohn teaches in Figs. 1 and 2a-b a battery comprising a cooling unit that achieves uniform cooling using simple means ([0009]).
Specifically, Damsohn teaches a battery (1) comprising a plurality of cells (6) arranged in a stack ([0034]-[0035]) and a plurality of first thermally conductive components (2) arranged on a surface of each cell (6) ([0035], [0042]-[0043], wherein the component 2 is made of metal and therefore is thermally conductive). 
Damsohn further teaches wherein the plurality of first thermally conductive components (2) are U-shaped (Fig. 2a) and wherein two of the plurality of first thermally 
It would have been obvious to one of ordinary skill in the art to form the first thermally conductive components of modified Zhao such that two of the plurality of first thermally conductive components are respectively arranged on surfaces of adjacent two of the plurality of cells, and the two of the plurality of first thermally conductive components are arranged opposed to each other and are snapped together, as taught by Damsohn, in order to tension the battery of modified Zhao within itself, wherein the skilled artisan would have reasonable expectation that such would successfully control the temperature rise in the battery and achieve uniform temperature distribution among the cells of the battery order, thereby improving the lifespan of the battery, as desired by modified Zhao. 
Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
Regarding amended Claim 10, the Applicant argues that Jeong teaches a structure to achieving cooling in a manner completely in contrast to Zhao. Specifically, Jeong teaches a structure including linear beads (233) so that coolant, such as air, can flow in the width direction of the module hosing (Fig. 3, [0045]). Thus, a combination of Zhao, Kume, and Jeong would not result in the claimed invention.

Jeong teaches a battery pack having improved safety ([0001]). Specifically, Jeong teaches in Figs. 3 and 5 wherein a member (233) is disposed on a first battery of the plurality of batteries (400) in order to allow for a coolant to flow, thereby further improving cooling efficiency ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a member on a first battery of the plurality of batteries of modified Zhao, as taught by Jeong, such that a member disposed between the first side surface and a first battery of the plurality of batteries of modified Zhao, wherein the first battery is the closest to the side surface of modified Zhao, in order to allow for a coolant to flow, thereby further improving cooling efficiency, as desired by modified Zhao, wherein the skilled artisan would have reasonable expectation that improving the cooling efficiency of the battery pack will improve the lifespan of the battery pack, as further desired by modified Zhao.
Furthermore, the Examiner notes that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of the battery pack, specifically the member, is the same as that of the claimed 
Thus, a combination of Zhao, Kume, and Jeong reads on the claimed invention and consequently the arguments are not found to be persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horiuchi et al. (WO 2016-132405) discloses in Figs. 1-3 a battery (1) for use in an electric vehicle (P1, first para) having high strength against vibration (P1, fifth para) comprising a plurality of cells (10) arranged in a stack and a plurality of first thermally conductive components (20) (P4, third para, wherein the components 20 are made of metal and therefore are thermally conductive), wherein at least one of the plurality of first thermally conductive components (20) is U-shaped (Fig. 3, P4, third para).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 30, 2021
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 10, 2021